 



Exhibit 10.56

Management and Operations Agreement
Amended and Restated
As of January 1, 2005

 



--------------------------------------------------------------------------------



 



MANAGEMENT AND OPERATIONS AGREEMENT
AMENDED AND RESTATED
As of January 1, 2005

     This Management and Operations Agreement Amended and Restated effective as
of 12:01 a.m., Eastern Standard Time, January 1, 2005 (the “Agreement”) is by
and among State Automobile Mutual Insurance Company, an Ohio corporation
(“Mutual”), State Auto Financial Corporation, an Ohio corporation (“State Auto
Financial”), State Auto Property and Casualty Insurance Company, a South
Carolina corporation (“State Auto P&C”), State Auto National Insurance Company,
an Ohio corporation (“National”), Milbank Insurance Company, a South Dakota
corporation (“Milbank”), State Auto Insurance Company of Ohio, an Ohio
corporation (“SA OH”), Meridian Security Insurance Company, an Indiana
corporation (“Meridian”), Meridian Citizens Mutual Insurance Company, an Indiana
corporation (“Citizens”), Meridian Insurance Group, Inc., an Indiana corporation
(“MIGI”), Farmers Casualty Insurance Company, an Iowa corporation (“Farmers”),
Stateco Financial Services, Inc., an Ohio corporation (“Stateco”), Strategic
Insurance Software, Inc., an Ohio corporation (“S.I.S.”), and 518 Property
Management and Leasing, LLC, an Ohio limited liability company (“518 PML”).

Background Information

A. Mutual is a property and casualty insurance company which owns approximately
65% of the outstanding common shares of State Auto Financial. MIGI is a holding
company and a wholly owned subsidiary of Mutual. Citizens, a property and
casualty insurance company, is associated with Mutual through Citizens’
affiliation agreement with MIGI. Mutual indirectly owns 100% of Meridian, a
property and casualty insurance company wholly owned by MIGI. For purposes of
this Agreement, Mutual, Meridian, Citizens and MIGI are hereinafter collectively
referred to as the “Mutual Group.” State Auto Insurance Company of Wisconsin, a
Wisconsin domiciled property and casualty insurance company (“SA WI”), and State
Auto Florida Insurance Company, a Florida domiciled property and casualty
insurance company (“SA FL”), are wholly owned by Mutual, but each has signed its
own management agreement with Mutual and State Auto P&C.

B. State Auto P&C, Milbank, Farmers, SA OH, National, Stateco, and S.I.S. are
wholly owned subsidiaries of State Auto Financial. State Auto Financial also
indirectly owns 518 PML, whose sole members are Stateco and State Auto P&C.
State Auto P&C, National, SA OH, Milbank, and Farmers are property and casualty
insurance companies. Stateco provides investment management services to all its
insurance company affiliates and STFC. 518 PML is engaged in the business of
managing and leasing real and personal property whose present customers are
affiliated companies. S.I.S. is engaged in the business of writing and servicing
agency management software products, among other software products. It derives
revenue from sales of software products to third-party insurers, agents, and one
or more of its insurer affiliates. For purposes of this Agreement, State Auto
P&C, Milbank, Farmers, SA OH, National, Stateco, S.I.S. and 518 PML are
hereinafter collectively referred to as the “State Auto Financial Group.” The
State Auto Financial Group and Mutual Group are hereinafter collectively
referred to as the “State Auto Companies” and individually as a “State Auto
Company.”

C. Mutual, Meridian, Citizens, SA WI, SA FL, State Auto P&C, Milbank, Farmers,
and SA OH, participate in the current pooling arrangement effected through the
Reinsurance Pooling Agreement Amended and Restated as of January 1, 2005 (the
“2005 Pooling Agreement”). Pursuant to the 2005 Pooling Agreement, each of State
Auto P&C, Milbank, Farmers, SA OH,

 



--------------------------------------------------------------------------------



 



Meridian, Citizens, SA WI and SA FL cedes all of its insurance business to
Mutual and in turn assumes a percentage of the combined business of all those
companies. Under the 2005 Pooling Agreement the pool participants and their
respective percentages are: Mutual – 19.5%, Meridian – 0.0%, Citizens – 0.5%, SA
WI 0.0%, SA FL, 0.0%, State Auto P&C – 59%, Milbank – 17%, , Farmers - 3%, and
SA OH- 1%.

D. Since January 1, 2000, there has been in place a Management and Operations
Agreement (the “2000 Management and Operations Agreement”) under which State
Auto P&C has provided “management and operations services” as defined therein to
State Auto Financial, Mutual, Milbank, SA OH, National, Stateco, S.I.S., and 518
PML. Such management and operations services have been provided by individuals
who are employees of State Auto P&C. Under the 2000 Management and Operations
Agreement, Mutual has acted as common paymaster/common agent and provided
certain facilities these companies require to operate their businesses.

E. With this Agreement, Mutual, Meridian, Citizens, Milbank, Farmers, SA OH,
National, State Auto Financial, Stateco, S.I.S., 518 PML, and MIGI
(collectively, the “Managed Companies,” individually, a “Managed Company”) will
require substantially all of the services of the employees of State Auto P&C
including without limitation, executive, managerial, supervisory,
administrative, technical, professional, and clerical services necessary or
appropriate in the operation of their respective businesses (collectively
referred to hereafter as “Management and Operations Services”), and each of the
Managed Companies will rely on Mutual to provide certain facilities needed to
conduct their respective businesses. State Auto Financial, S.I.S., Stateco, MIGI
and 518 PML, all the Managed Companies that are not insurance companies under
applicable law, are hereinafter collectively referred to as the “Service
Companies” and individually as a “Service Company.” The Service Companies
provide essential support services to the Managed Companies, the costs for which
are allocated as described in this Agreement.

F. With this Agreement, the parties hereto desire to amend and restate the 2000
Management and Operations Agreement, in the form of this Agreement, and
formalize the operating relationship with those State Auto Companies that were
not parties to the 2000 Management and Operations Agreement, namely Meridian,
Citizens, MIGI and Farmers. Upon the effectiveness of this Agreement, the
existing management and operations agreements for Meridian, Citizens, MIGI and
Farmers shall terminate, specifically the Farmers Casualty Insurance Company
Mid-Plains Insurance Company Management Agreement Amended and Restated as of
January 1, 2000; the 2002 Management Services Agreement among MIGI, Meridian,
Citizens, and State Auto P&C; and the 2002 Sharing Agreement among MIGI,
Meridian, Citizens, State Auto P&C and Mutual.

STATEMENT OF AGREEMENT

     The parties hereby acknowledge the accuracy of the above Background
Information and in consideration of the mutual covenants set forth herein and
INTENDING TO BE LEGALLY BOUND, hereby agree as follows:

1. Amendment and Restatement. - Upon this Agreement becoming effective, the 2000
Management and Operations Agreement is amended and restated as set forth herein
and the relationship among the parties hereto shall be governed by this
Agreement.

2



--------------------------------------------------------------------------------



 



2. Engagement and Term - On the terms and subject to the conditions described in
this Agreement, the Managed Companies hereby engage State Auto P&C, and State
Auto P&C hereby accepts such engagement, to provide Management and Operations
Services to the Managed Companies as any of such Managed Companies requires to
operate its business.

     Any of State Auto P&C’s employees may also serve as directors or officers
of any of the State Auto Companies, notwithstanding that such persons may also
be officers or directors of State Auto P&C or other affiliates. State Auto P&C
shall also be entitled to continue using its employees to conduct all of its
business operations, notwithstanding that such persons will be performing
services for other State Auto Companies as well.

     To the extent reasonably possible, the parties shall jointly utilize State
Auto P&C’s employees in a cooperative manner and consistent with the business
interests and needs of the State Auto Companies. State Auto P&C shall direct its
employees performing such services for each of the Managed Companies to use
their best efforts to promote the general interests and economic welfare of each
of the Managed Companies to the same extent as such employees provide to State
Auto P&C.

     The term of State Auto P&C’s engagement under this Agreement shall begin on
the date of this Agreement and shall end, unless sooner terminated in accordance
with the provisions of Section 9 below, on the tenth anniversary of this
Agreement. This Agreement shall be automatically renewed for successive ten-year
periods upon the same terms and conditions contained in this Agreement, unless
and until terminated as described in Section 9 below.

3. Authority and Duties of State Auto P&C - In providing Management and
Operations Services, State Auto P&C, acting through its employees, shall be
responsible for performing all organizational, operational, and management
functions of each of the Managed Companies. State Auto P&C shall use its
reasonable efforts to operate each Managed Company’s business efficiently and in
accordance with the reasonable guidelines and policies which may be established
from time to time by the board of directors of each of the Managed Companies.
State Auto P&C shall have all authority necessary to carry out its duties under
this Agreement and shall act as an agent of each of the Managed Companies.
Without limiting the generality of the foregoing, State Auto P&C’s duties under
this Agreement shall include the following:

     (a) Management and Administration of Insurance Operations - State Auto P&C
shall operate, administer, and manage the day-to-day insurance business
operations of each of the Managed Companies engaged in the insurance business,
in accordance with the underwriting, claims and any other reasonable guidelines
of such companies which may be in effect or established from time to time by the
board of directors of such companies. The management and administration of each
such insurer’s business operations by State Auto P&C shall include, without
limitation, appointment and termination of agencies, underwriting of insurance
risks, investigation and settlement of claims and arrangement of reinsurance.
State Auto P&C shall use the same degree of care in acting on behalf of such
insurers as the degree of care it uses in connection with the conduct of its
insurance business operations.

     (b) Management and Administration of Non-Insurance Operations of the
Service Companies - State Auto P&C through its employees, will perform
Management and Operations Services for each of the other Managed Companies which
are Service Companies in accordance with the policies and guidelines which each
of such companies’ board of directors may establish from time to time. State
Auto P&C will use the same degree of care in acting on

3



--------------------------------------------------------------------------------



 



behalf of these companies as it uses in connection with the conduct of its own
business operations.

     (c) Employees - State Auto P&C shall provide each Managed Company with all
executive, managerial, supervisory, administrative, technical, clerical,
professional, and other personnel as may be necessary or desirable for the
operation and administration of each Managed Company’s business. State Auto P&C
shall direct its employees, in performing such services for each Managed
Company, to use their best efforts to promote the general interests and economic
welfare of each Managed Company, in the same manner as such employees utilize
when providing service to State Auto P&C.

     (d) Employees and Payroll - The employees provided by State Auto P&C to
each Managed Company under this Agreement shall be employed as employees of
State Auto P&C and not of any of the Managed Companies. Notwithstanding the
foregoing, Mutual shall continue to act as the common paymaster of all such
employees providing services to any State Auto Company. As common paymaster,
Mutual shall be responsible for filing information and tax returns and issuing
tax and other payroll forms and reports with respect to wages paid to the
employees employed by State Auto P&C and provided to each Managed Company.

4. Provision of Facilities and Expense Payments - During the term of this
Agreement, Mutual shall provide State Auto P&C and each of the other Managed
Companies with such data processing equipment, office supplies and equipment,
furniture and fixtures, automobiles and such other items of tangible personal
property as each of such Managed Companies may require or desire for the
operation of its business. Utilizing the employees of State Auto P&C, Mutual
shall act as agent for each of the Managed Companies and, to the extent
necessary for the purposes of its business, in collecting and disbursing funds
due to any Managed Company, and in paying expenses and other operating costs of
the facilities used by such parties except for those expenses paid directly by
any such Managed Company from its own accounts.

5. Board of Directors’ Control - The officers of State Auto P&C and of each of
the Managed Companies shall be subject to the authority of their respective
boards of directors, provided, however, it is understood that such officers have
contractual obligations under this Agreement to State Auto P&C and the other
Managed Companies party to this Agreement. Each Managed Company and State Auto
P&C may appoint or elect as its officers those persons who hold offices in any
other State Auto Company or any other affiliate, subject at all times to the
power of each company’s respective board of directors to appoint, elect, or
remove its officers in accordance with its respective articles or certificate of
incorporation, code of regulations or by-laws, and other governing documents,
statutes, or rules of law applicable to each respective company.

6. Allocation of Costs and Expenses - All out-of-pocket expenses incurred for
goods or services from third-party vendors or other unrelated parties which are
identifiable to a particular State Auto Company, including without limitation,
director’s fees, legal fees, audit fees, stock transfer expenses, travel
expenses, stationery, supplies and items of a similar nature, shall be charged
to the State Auto Company for whose benefit such costs or expenses were
incurred, and to the extent any of these expenses are subject to the 2005
Pooling Agreement, they shall be shared among the parties to the 2005 Pooling
Agreement in accordance with its terms. Expenses shall be apportioned in
accordance with SSAP No. 70 “Allocation of Expenses.” The books, accounts, and
records shall be so maintained as to clearly and accurately disclose the nature
and details of the transactions including such accounting information as is
necessary to support the expenses apportioned to the respective parties.

4



--------------------------------------------------------------------------------



 



All costs and expenses incurred by State Auto P&C for the employees, equipment,
facilities and other items shared by the parties pursuant to this Agreement
shall be allocated among the parties to this Agreement as follows:

     (a) Insurance Losses, Loss Adjustment Expenses and Underwriting Expenses of
Mutual, Meridian, Citizens, State Auto P&C, Milbank, Farmers, and SA OH - All
insurance losses, loss adjustment expenses and underwriting expenses of Mutual,
Meridian, Citizens, State Auto P&C, Milbank, Farmers, and SA OH (hereafter the
“Pooled Companies”), as computed under the statutory accounting principles used
by State Auto P&C from time to time, including, but not limited to, all related
claim adjustment services, commissions and brokerage expenses, salaries and
employee relations and welfare expenses and all other loss adjustment and other
underwriting expenses to be reflected in the annual statement to be filed with
state insurance authorities, shall be shared by each of the Pooled Companies in
accordance with the provisions of the pooling arrangement as in effect through
the 2005 Pooling Agreement. It is understood and acknowledged that the
percentages by which such losses and expenses are shared under the 2005 Pooling
Agreement and other provisions of the 2005 Pooling Agreement may be changed from
time to time under procedures outlined in the 2005 Pooling Agreement. It is
further understood and agreed that while SA WI and SA FL are parties to the 2005
Pooling Agreement, each is a party to a separate management agreement with State
Auto P&C and State Auto Mutual, each of which contains provisions substantially
similar to this section 6(a).

     (b) Expenses of State Auto Financial, Stateco, S.I.S., 518 PML and MIGI, -
The salary expenses attributable to State Auto P&C employees performing services
for the Service Companies, in the course of such Service Company providing
services to any Managed Company under this Agreement, shall be reimbursed to
State Auto P&C by each of these companies based on an allocation of the time
these individuals spend on behalf of each of the Service Companies. In addition,
each of the Service Companies shall reimburse State Auto P&C for the expense of
services provided to it by State Auto P&C including, without limitation, payroll
taxes, benefits, overhead, and rent based on a percentage of the aforesaid
salary expenses to be determined annually by State Auto P&C in an amount that
reasonably reflects the actual costs of the aforesaid items. The expense of such
services performed by S.I.S. shall be allocated pursuant to SSAP #70, as
described above. The parties understand and agree Stateco has in place
Investment Management Agreements with the insurers party to this Agreement.

     (c) Insurance Losses, Loss Adjustment Expenses and Underwriting Expenses of
National - All insurance losses, loss adjustment expenses and underwriting
expenses of National, as computed under the statutory accounting principles used
by National from time to time shall be paid by National. Underwriting expenses
include, without limitation, expenses for State Auto P&C employees providing
services on behalf of National for only part of their time, which expenses shall
be allocated to National in proportion to the amount of time those employees
spend on National’s behalf in accordance with statutory accounting principles
used by National from time to time.

     (d) Pension and Benefit Expenses - Each of the members of State Auto
Financial Group and the Mutual Group, is designated as a participating company
under the State Auto Insurance Companies Employees’ Retirement Plan, and any
other applicable benefit plans provided by any State Auto Company for the
employees of State Auto P&C (the “Plans”). Each of the Pooled Companies share of
pension and benefit expenses under the Plans for employees of State Auto P&C
providing services to each of such insurers shall be allocated and paid

5



--------------------------------------------------------------------------------



 



pursuant to the 2005 Pooling Agreement and their percentage shares of all
obligations of the Plans’ sponsors under the Plans shall equal their percentage
shares under the 2005 Pooling Agreement, as changed from time to time. State
Auto Financial’s, Stateco’s, S.I.S.’, 518 PML’s, MIGI’s and National’s share of
pension and benefit expenses under the Plans for employees of State Auto P&C
shall be allocated to the respective company based on the percentage of payroll
expenses attributable to each such company.

     (e) Real Estate Expenses - State Auto P&C, National, MIGI, State Auto
Financial, Stateco, and 518 PML currently are provided office space by Mutual in
offices located at 518 East Broad Street, Columbus, OH, and 2955 North Meridian
Street, Indianapolis, IN. In addition, State Auto P&C and National are provided
office space in Milbank’s office at 107 Flynn Drive, Milbank, SD. National,
State Auto Financial, Stateco, and 518 PML are charged for part of the rent
expense for Milbank’s office. The amount of rent Mutual and Milbank charge
National, MIGI, State Auto Financial, Stateco, and 518 PML shall be based upon
the percentage that the total salaries (including a benefits factor) paid to
individuals performing services for any of such entities bears to the aggregate
of all salaries for State Auto P&C times the total rent expenses for the State
Auto Companies for the location at 518 East Broad Street, Columbus, OH, 2955
North Meridian Street, Indianapolis, IN, and Milbank, SD, as aforesaid, in
accordance with statutory accounting principles. The rent expense incurred by
each of the Pooled Companies for other office locations owned by Mutual
(Indianapolis, IN, Cincinnati, OH and Cleveland, OH) and for the Milbank office
is an underwriting expense subject to the 2005 Pooling Agreement.

     Notwithstanding the foregoing allocations to the contrary, if a State Auto
Company which is not currently participating in the 2005 Pooling Agreement,
hereafter begins participating in such 2005 Pooling Agreement as amended from
time to time, then expenses subject to the 2005 Pooling Agreement shall be
allocated among that company and the other pooling arrangement participants in
the same manner as expenses are allocated between the Pooled Companies as set
forth above.

7. Payments for Services - All amounts due under this Agreement shall be due and
payable by the respective company within fifteen days after request for payment
from the party to be paid.

8. Conflicts of Interest - The parties hereby acknowledge that, due to the
common management of the Mutual Group and the State Auto Financial Group,
conflicts of interest may arise with respect to business opportunities available
to such companies. In order to deal with such conflicts of interest on an
equitable basis, the guidelines incorporated in the Charter of the Mutual
Independent Committee (as defined below) and the Financial Independent Committee
(as defined below), which respective Charters are hereby incorporated by this
reference, shall be used to determine which company may avail itself of a
business opportunity.

     (a) As used herein, Mutual Independent Committee shall mean a committee
established by the Board of Directors of Mutual and comprised solely of persons
who are not, and during the past three years have not been, directors, officers
or employees of companies in the State Auto Financial Group or employees of
Mutual or any wholly owned subsidiary of Mutual. The Mutual Independent
Committee members shall also represent the interests of all wholly owned
subsidiaries of Mutual (together with Mutual, each “a Mutual Company” and,
collectively, the “Mutual Companies”).

6



--------------------------------------------------------------------------------



 



     (b) As used herein, Financial Independent Committee shall mean a committee
established by the Board of Directors of State Auto Financial and comprised
solely of persons who are not, and during the past three years have not been,
directors, officers or employees of Mutual or any wholly owned subsidiary of
Mutual or employees of any company in the State Auto Financial Group. The
Financial Independent Committee members shall also represent the interests of
all subsidiaries of Financial (together with Financial, each “a Financial
Company” and, collectively, the “Financial Companies”).

9. Termination – This Agreement may be terminated prior to the end of the
initial term, or any renewal thereof, as follows:

     (a) By any of the Managed Companies, at its option, at any time after a
“Change in Control” or “Potential Change in Control” (as defined below) of State
Auto Financial.

     (b) At the end of the term then in effect by any of the parties upon
advance written notice to the other parties at least two years prior to the end
of the term then in effect (provided that such termination shall only relate to
the Company giving notice and shall not terminate the Agreement with respect to
any of the other parties unless they also give notice of termination of at least
two years prior to the end of the term then in effect).

     (c) Automatically, with respect to a party, if that party files a voluntary
petition in bankruptcy, applies for or consents to the appointment of a
receiver, makes a general assignment for the benefit of creditors, admits in
writing its inability to pay debts as they mature, files a petition or answer
seeking a reorganization or arrangement with creditors under any insolvency law,
files an answer admitting the material allegations of a petition filed in any
bankruptcy or reorganization proceeding, or if a decree of any court is entered
adjudging the party to be bankrupt or approving a reorganization or arrangement
under any insolvency law (which decree is not set aside within ninety days after
it is entered), (provided that such termination shall only relate to the Company
subject to the foregoing event or action and shall not terminate the Agreement
with respect to any of the other parties unless they also give notice of
termination within thirty days of the event that causes the automatic
termination for another party).

     For purposes of this section, a “Change in Control” means the happening of
any of the following:

     (i) When any “person” as defined in Section 3 (a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) of the Exchange
Act, but excluding State Auto Financial and any subsidiary and any employee
benefit plan sponsored or maintained by State Auto Financial or any subsidiary
(including any trustee or such plan acting as trustee) and excluding Mutual,
directly or indirectly, becomes the “beneficial owner” (as defined in Rule
13(d)(3) under the Exchange Act, as amended from time to time), of securities of
State Auto Financial representing 20% or more of the combined voting power of
the then outstanding securities;

     (ii) When, during any period of twenty-four consecutive months during the
effectiveness of this Agreement, the individuals who, at the beginning of such
period, constitute the board of directors of State Auto Financial (the
“Incumbent Directors”) cease for any reason other than death to constitute at
least a majority thereof; provided, however, that a director who was not a
director at the beginning of such twenty-four

7



--------------------------------------------------------------------------------



 



month period shall be deemed to have satisfied such twenty-four month
requirement (and be an Incumbent Director) if such director was elected by, or
on the recommendation of or with the approval of, at least two-thirds of the
directors who then qualified as Incumbent Directors either actually (because
they were directors at the beginning of such twenty-four month period) or by
prior operation of this paragraph; or

     (iii) The occurrence of a transaction requiring shareholder approval for
the acquisition of State Auto Financial by an entity other than Mutual or a
subsidiary of State Auto Financial through purchase of assets, by merger or
otherwise.

     For purposes of this section, a “Potential Change in Control” means the
happening of any one of the following:

     (i) The approval by shareholders of an Agreement by State Auto Financial,
the consummation of which would result in a Change in Control of State Auto
Financial as defined above; or

     (ii) The acquisition of beneficial ownership, directly or indirectly, by
any entity, person or group other than State Auto Financial or a subsidiary or
any employee benefit plan sponsored or maintained by State Auto Financial or any
subsidiary (including any trustee of such plan acting as such trustee) of
securities of State Auto Financial representing 5% or more of the combined
voting power of State Auto Financial’s outstanding securities and the adoption
by the board of directors of State Auto Financial of a resolution to the effect
that a Potential Change in Control of State Auto Financial has occurred for
purposes of this Agreement.

10. Arbitration - Any and all disagreements or controversies arising with
respect to this Agreement, whether during or after the term of State Auto P&C’s
engagement under this Agreement, shall be settled by binding arbitration by a
panel of three arbitrators, one selected by Mutual on behalf of any member of
the Mutual Group, one selected by State Auto Financial on behalf of any member
of the State Auto Financial Group, and the third to be selected by the mutual
agreement of the first two arbitrators. The arbitration shall be held, and the
award made, in Franklin County, Ohio, pursuant to the Ohio Arbitration Law (Ohio
Revised Code Chapter 2711 or any law of similar tenor or effect that hereafter
is enacted). All fees of the arbitrators shall be borne equally by the parties
to the arbitration.

11. Complete Agreement – This document contains the entire amended and restated
agreement between the parties and supersedes all prior or contemporaneous
discussions, negotiations, representations, or agreements relating to the
subject matter, including without limitation, the 2000 Management and Operations
Agreement and all previous amendments thereto. No changes to this Agreement
shall be made or be binding on any party unless made in writing and signed by
each party to this Agreement.

12. No Third Party Benefit - This Agreement is intended for the exclusive
benefit of the parties to this Agreement and their respective successors and
assigns, and nothing contained in this Agreement shall be construed as creating
any rights or benefits in or to any third party.

13. Captions - The captions of the various sections of this Agreement are not
part of the content or context of this Agreement, but are only labels to assist
in locating those sections, and shall be ignored in construing this Agreement.

8



--------------------------------------------------------------------------------



 



14. Force Majeure - Notwithstanding any provision of this Agreement to the
contrary, any party’s obligations under this Agreement shall be excused if and
to the extent that any delay or failure to perform such obligations is due to
fire or other casualty, material shortages, strikes or labor disputes, acts of
God, or other causes beyond the reasonable control of such party.

15. Amendments - This Agreement may be amended by the parties, upon authority of
their officers without specific director approval, if such amendment is solely
for the purpose of clarification and does not change the substance of this
Agreement and the parties have obtained an opinion of legal counsel to that
effect. Additionally, any present or future subsidiary or affiliate of Mutual or
State Auto Financial may be added as a party to this Agreement by an amendment
entered into by Mutual, State Auto Financial and the new party, after approval
of the Independent Committee of each of Mutual and State Auto Financial and the
directors of each and of the new party. Except as otherwise specifically
provided in this section of the Agreement, all other amendments to this
Agreement must be presented to the Independent Committee of Mutual and of State
Auto Financial and be approved by the directors of each Company pursuant to the
procedures set forth in Section 8.

16. Successors - No party may assign any of its rights or obligations under this
Agreement without the written consent of all other parties to this Agreement,
which consent may be arbitrarily withheld by any such party. This Agreement
shall be binding upon, inure to the benefit of, and be enforceable by and
against the respective successors and assigns of each party to this Agreement.

17. Access to Records – The parties hereto understand and agree that each shall
have such access to the records of the other as is necessary to confirm that
this Agreement is being properly administered and applied, provided that such
access is achieved in compliance with laws protecting the privacy of insureds
and claimants. It is further understood and agreed that the parties will permit
regulators with jurisdiction to have such access to such records, as and to the
extent required by law.

In Witness whereof, each of the parties hereto has subscribed its name below.

Date   May 3, 2005  

              STATE AUTOMOBILE MUTUAL INSURANCE COMPANY
 
       

  By:    /s/ Robert H. Moone

       

      Robert H. Moone, President
 
            STATE AUTO FINANCIAL CORPORATION
 
       

  By:    /s/ Robert H. Moone

       

      Robert H. Moone, President

9



--------------------------------------------------------------------------------



 



              STATE AUTO PROPERTY AND CASUALTY INSURANCE     COMPANY
 
       

  By:    /s/ Robert H. Moone

       

      Robert H. Moone, President
 
            STATE AUTO NATIONAL INSURANCE COMPANY
 
       

  By:    /s/ Robert H. Moone

       

      Robert H. Moone, President
 
            STATE AUTO INSURANCE COMPANY OF OHIO
 
       

  By:    /s/ Robert H. Moone

       

      Robert H. Moone, President
 
            FARMERS CASUALTY INSURANCE COMPANY
 
       

  By:    /s/ Robert H. Moone

       

      Robert H. Moone, President
 
            MERIDIAN SECURITY INSURANCE COMPANY
 
       

  By:    /s/ Robert H. Moone

       

      Robert H. Moone, President
 
            MERIDIAN CITIZENS MUTUAL INSURANCE COMPANY
 
       

  By:    /s/ Robert H. Moone

       

      Robert H. Moone, President
 
            MERIDIAN INSURANCE GROUP, INC.
 
       

  By:    /s/ Robert H. Moone

       

      Robert H. Moone, President
 
            STATECO FINANCIAL SERVICES, INC.
 
       

  By:    /s/ Robert H. Moone

       

      Robert H. Moone, President

10



--------------------------------------------------------------------------------



 



              MILBANK INSURANCE COMPANY
 
       

  By:    /s/ Robert H. Moone

       

      Robert H. Moone, President
 
            STRATEGIC INSURANCE SOFTWARE, INC.
 
       

  By:    /s/ Robert H. Moone

       

      Robert H. Moone, President
 
            518 PROPERTY AND MANAGEMENT LEASING, LLC
 
       

  By:    /s/ Robert H. Moone

       

      Robert H. Moone, President

11